Citation Nr: 9904871	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-20 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to secondary service connection for a right knee 
disability, claimed as due to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1983 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 de novo decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

The October 1996 RO determination also found that new and 
material evidence to reopen the claim for entitlement to 
direct service connection for a right knee disability had not 
been submitted.  Statements of record by the veteran in her 
July 1996 claim, November 1996 notice of disagreement, and 
July 1997 substantive appeal, clearly establish that that 
issue had not been claimed by the veteran, and is not for 
appellate consideration.  The record contains no prior final 
denial of the secondary service connection issue on appeal.

The veteran perfected appeals with respect to the issues of 
entitlement to service connection for bilateral hip 
disability and service connection for low back disability, 
both secondary to her service-connected left knee disability.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  During the veteran's personal hearing in 
May 1998, it was indicated that the veteran desired to 
withdraw her appeal with respect to the issues of entitlement 
to service connection for bilateral hip and low back 
disabilities.  Oral statements at a personal hearing that are 
later transcribed meet the requirement of being a writing.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Accordingly, 
the issues of entitlement to service connection for bilateral 
hip and low back disabilities are no longer in appellate 
status.  



REMAND

The current contention is that the veteran has disability of 
the right knee that is secondary to her service-connected 
left knee disability.  The report of a September 1996 VA 
orthopedic examination reflects that the veteran limps on the 
left lower extremity.  A December 1997 VA outpatient 
treatment record reflects that the veteran has early 
degenerative joint disease of the right knee.  A May 1998 
private treatment record reflects that in response to the 
veteran's question, it was the treatment provider's opinion 
that limited symptoms in either lower extremity could be 
exacerbated by limping or altered gait mechanics.  The 
medical provider also opined that it was very possible that 
if the veteran had a prolonged course with the injury and 
recovery of her left leg and knee that this possibly affected 
her right side.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. Part 4, § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In light of the private medical evidence providing some 
association between currently manifested right knee 
disability, and gait alteration related to service-connected 
left knee disability, additional development of the evidence 
would be useful to fairly decide the merits of the claim.  

In light of the above record, the appeal is REMANDED to the 
RO for the following:  

1.  The RO should contact the Topeka VA 
Medical Center and request copies of all 
records relating to treatment of the 
veteran's right knee from January 1998 
until the present.  

2.  The RO should contact the Kansas City 
VA Medical Center and request copies of 
all records relating to treatment of the 
veteran's right knee from October 1997 
until the present.

3.  The RO should contact the veteran and 
ask her to identify the names, addresses, 
and approximate dates of treatment of any 
health care providers in addition to 
those identified in the two paragraphs 
above from whom she has received care for 
her right knee at any time in recent 
years.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those records 
identified by the veteran, including 
records from C. Vosburgh, M.D., of the 
Orthopedic Clinic of Topeka, which served 
as the basis for the May 1998 statement, 
that are not already of record.

4.  Then, the veteran should be afforded 
a VA orthopedic examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
identified right knee disability.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination.  The examination report must 
reflect that the examiner has reviewed 
the veteran's claims file.  The examiner 
should provide an opinion, with complete 
rationale, as to the etiology of any 
identified disability of the right knee, 
including whether it is at least as 
likely as not that such disability was 
caused or chronically worsened by the 
veteran's chondromalacia of the left knee 
with degenerative changes. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal on a de 
novo basis.  

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


